                 Case 3:20-cv-05848-RAJ Document 7 Filed 10/30/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8

 9                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
10
                                         AT SEATTLE
11
     EDWARD V BARRIO, JR,                              Civil No. 3:20-CV-05848-RAJ
12
              Plaintiff,
13
              vs.                                      PROPOSED ORDER
14
     COMMISSIONER OF SOCIAL
15   SECURITY,
16            Defendant.
17            Based on Defendant’s Motion, it is hereby ORDERED that the Answer due date
18
     shall be amended as follows:
19
              Defendant shall have up to and including November 30, 2020, to file a response to
20
     Plaintiff’s Complaint, including the certified administrative record. If the certified
21
     administrative record becomes available to the Office of the General Counsel before the
22
     aforementioned date, the record may be filed earlier, if acceptable to both parties.
23
              If the Commissioner is unable to file the certified administrative record by that
24

     Page 1         ORDER - [3:20-CV-05848-RAJ]
                Case 3:20-cv-05848-RAJ Document 7 Filed 10/30/20 Page 2 of 2



 1
     date, the Commissioner shall file another motion for extension every 28 days until the
 2
     certified administrative record becomes available.
 3
              Dated this 30th day of October, 2020.
 4

 5

 6
                                                      A
                                                      The Honorable Richard A. Jones
 7                                                    United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     Page 2      ORDER - [3:20-CV-05848-RAJ]
